Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 07/15/2022.
In accordance with Applicant’s amendment, claims 1, 2, 5, 6, 8-11, 14, 15, and 17-20 are amended.  Claims 1-20 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.

Response to Arguments
Response to §101 arguments -  Applicant argues that “causing the list of ranked restaurants to be displayed at the user interface and the name of the consumable food items at the list of ranked restaurants provides an improved user interface at the client device, in that a relevant limited set of information is displayed at the user interface of the client device in the ranked order” (Remarks at pg. 9).  The Examiner respectfully disagrees.
The Examiner respectfully disagrees because Applicant has not shown, and the Specification does not appear to describe, suggest, or contemplate an improvement in the realm of user interfaces, and in particular user interfaces for displaying limited sets or relevant information.  Notably, displaying a ranked list of anything (e.g., restaurants) is not reasonably considered as an improvement to a user interface or client device, but merely relies on a user interface and device to perform the core functions for which they are intended, i.e., displaying output in this instance.   
In response to Applicant’s suggestion that “the claims as currently amended are consistent with Example 37” (Remarks at pg. 10), the Examiner respectfully disagrees and emphasizes that Applicant’s argument fails to acknowledge that the discussion of claim 2 of Example 37 not only concludes that “determining” step requires action by a processor that cannot be practically applied in the human mind, but more importantly that “the claim does not recite any method of organizing human activity, such as a fundamental economic practice or managing interactions between people” nor recite “a mathematical relationships, formula, or calculation.”  However, in contrast to claim 2 of Example 37 , Applicant’s claims do in fact recite steps falling under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings.  Thus, unlike claim 2 of Example 37, Applicant’s claims recite limitations falling under at least one of the abstract idea groupings described in the 2019 PEG.  With further respect to Applicant’s argument seeking to analogize to Example 37, the Examiner emphasizes that, in addition to the absence of an abstract idea in claim 2 of Example 37, a software-based improvement is discernible from this example in so far at the GUI has been improved upon via the automatic modification of the GUI itself, which is distinguishable from Applicant’s claims since user interface is merely relied on display output (list or ranked restaurants and name of consumable food items), without automatic modification/rearrangement of the user interface as in Example 37.  Accordingly, Applicant’s reliance on the eligibility rationale of Example 37 is not persuasive at showing Applicant’s claims are eligible.
In response to Applicant’s citation to the Core Wireless decision and argument that “the claims as currently amended are consistent with…the Federal Circuit Holding in Core Wireless (Fed. Cir. 2018)” (Remarks at pg. 10), the Examiner maintains that Applicant has not identified any specific problem confined to a user interface or any technology that is solved by the claims or that can be reasonably deemed as analogous to the eligibility rationale in Core Wireless.  In Core Wireless, the CAFC recognized that the claims recite a specific improvement over prior art systems via the improved user interface for summarizing applications, citing the specification's support for the improvement particularly to electronic devices with small screens and the noted deficiency of prior art interfaces related to the functioning of the computer, such as the prior art interfaces' requirement for a user "to scroll around and switch views many times to find the right data/functionality."  In contrast, Applicant's claims and specification do not identify any specific technological deficiency in the prior art that is resolved by Applicant’s invention.  Applicant’s claims are not directed to a solution that can be analogized to the computer-rooted solution under consideration in Core Wireless, but instead rely at most on a generic computer, user interface, and high-level reliance on a neural network to implement an abstract idea, though without yielding any discernible improvement to the computing device, the user interface, the neural network, or any other technological elements or technical field.
For the reasons above, Applicant’s arguments concerning the §101 rejection are not persuasive. 

Response to §103 arguments -  Applicant's arguments with respect to the §103 rejection of claims 1- 20 (Remarks at pgs. 10-12) have been considered, bur are primarily raised in support of the amended claims.  The amendments and supporting arguments are believed to be fully addressed via the updated §103 rejection set forth below, which includes additional prior art citations, excerpts, and rationale addressing the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5, 8, 14, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 5, 8, 14, 17, and 20 recite the limitation of “the consumable item in the image,” which lacks antecedent basis.  For purposes of examination, this limitation will be understood as referring to “the consumable food item in the image.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed method (claims 1-9), system (claims 10-18), and computer readable storage medium (claims 19-20) are directed to at least one of the eligible categories of subject matter under §101 (process, machine, and article of manufacture, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions (e.g., marketing or sales activities) or managing personal behavior or relationships or interactions (e.g., consumer seeking restaurants to patronize) under the “Certain Methods of Organizing Human Activity,” and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion) under the “Mental Processes” abstract grouping.  The limitations reciting the abstract idea, as recited in exemplary claim 1, are recited in bold text below and the additional elements are recited in plain text:
receiving, at the computing device, an image from a client device coupled to the computing device over a network, the image including a consumable food item (The “receiving” step covers commercial interaction activity (marketing or sales activities or behaviors) or managing personal behavior or relationships or interactions (e.g., between consumer and restaurants) because the received image of a consumable item directly pertains to  the ranking and presentation of restaurants to the user based thereon (which clearly falls under the realm of marketing activity).  In addition, the “receiving” step encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
determining a location of the client device (The “determining” step covers commercial interaction activity (marketing or sales activities or behaviors) or managing personal behavior or relationships or interactions (e.g., between consumer and restaurants) because the location information is used to identify restaurants with a predetermined distance of the user, and which is also recited in the context of ranking and presentation restaurants to the user based thereon (which clearly falls under the realm of marketing activity).  In addition, the “determining” step is disembodied and can be performed as a mental step, such as by observation, evaluation, judgment, or opinion);
identifying a plurality of restaurants within a predetermined distance of the client device (The “identifying” step covers commercial interaction activity (marketing or sales activities or behaviors) or managing personal behavior or relationships or interactions (e.g., between consumer and restaurants) because the identified restaurants are used for ranking and presenting of restaurants to the user (which clearly falls under the realm of marketing activity).  In addition, the “identifying” step is disembodied and can be performed as a mental step, such as by observation, evaluation, judgment, or opinion);
obtaining a plurality of consumable food item images associated with the plurality of restaurants (The “obtaining” step covers commercial interaction activity (marketing or sales activities or behaviors) or managing personal behavior or relationships or interactions (e.g., between consumer and restaurants) because the obtained images directly pertain to identifying similar consumable items pursuant to ranking and presentation of restaurants to the user based thereon (which clearly falls under the realm of marketing activity). In addition, the “obtaining” step encompasses insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
using a neural network at the computing device, identifying, from the plurality of consumable food item images, one or more images with similar consumable food items, including calculating a similarity score for each identified image (The claim step directed to identifying images of similar consumable food items and calculating a similarly score covers commercial interaction activity (marketing or sales activities or behaviors) or managing personal behavior or relationships or interactions (e.g., between consumer and restaurants) because these activities are used for ranking and presenting restaurants to the user based on the result (which clearly falls under the realm of marketing activity).  In addition, the “identifying” and “calculating” can be performed a mental steps, such as by observation, evaluation, judgment, or opinion, and the “calculating” also falls under “Mathematical Concepts” as described in the 2019 PEG since it sets forth a mathematical calculation);
identifying the restaurant associated with each of the identified images and the name of the consumable food item in each of the identified images at each respective restaurant (The “identifying” step covers commercial interaction activity (marketing or sales activities or behaviors) or managing personal behavior or relationships or interactions (e.g., between consumer and restaurants) because the identifying is used for ranking and presenting of restaurants to the user (which clearly falls under the realm of marketing activity).  In addition, the “identifying” step is disembodied and can be performed as a mental step, such as by observation, evaluation, judgment, or opinion);
ranking the restaurants based on the similarity score (The “ranking” step covers commercial interaction activity (marketing or sales activities or behaviors) or managing personal behavior or relationships or interactions (e.g., between consumer and restaurants) because the ranking of restaurants directly pertains to the provision or a list of ranked restaurants to the user (which clearly falls under the realm of marketing activity).  In addition, the “ranking” step is disembodied and can be performed as a mental step, such as by observation, evaluation, judgment, or opinion, even if aided with pen and paper); and
causing a list of ranked restaurants to be displayed at a user interface of the client device and the name of the consumable food items at the list of ranked restaurant (This step covers commercial interaction activity (marketing or sales activities or behaviors) or managing personal behavior or relationships or interactions (e.g., between consumer and restaurants) because displaying the list of ranked restaurants and name of food items falls under the realm of marketing activity (e.g., list of restaurants for a customer to patronize and purchase/consume a desired meal, entrée, drink, or the like).  In addition, this step encompasses insignificant extra-solution data output/display activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
In addition, the Examiner notes that the “neural network,” though not necessarily falling within the realm of “Certain Methods of Organizing Human Activity,” though arguably within the realm of “Mental Processes” (since the human brain is a “neural network), a neural network does fall within the realm of “Mathematical Concepts” since a neural network covers mathematical relationships as understood by those skilled in the art.  See also, e.g., https://www.investopedia.com/terms/n/neuralnetwork.asp, noting that “A neural network is a series of algorithms that endeavors to recognize underlying relationships in a set of data through a process that mimics the way the human brain operates.”  Accordingly, even if interpreted as describing activity beyond commercial activity or mental steps, the “neural network trained to recognize ingredients” amounts to mathematical relationships falling under the “Mathematical Concepts” abstract idea grouping of the 2019 PEG, which is not sufficient to remove the claim from the realm of an abstract idea.  “Adding one abstract idea (math) to another abstract idea” (fundamental economic practice) “does not render the claim non-abstract.”  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea and thus subjected to further analysis in part two of the Alice/Mayo test)).
Claims 10 and 19 recite similar limitations as claim 1 and have been determined to recite the same abstract idea.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in claims 1, 10, and 19 include: a computing device, a client device coupled to the computing device over a network, a user interface, a processor, a memory device coupled to the processor having a program stored thereon, and a computer readable storage medium, and a neural network.  These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application.  The computing device, client device coupled to the computing device over a network, user interface, processor, memory device coupled to the processor having a program stored thereon, and computer readable storage medium may be embodied via generic computing devices along with instructions (software) to perform the abstract idea with a generic computer, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (computing environment). See MPEP 2106.05(f) and 2106.05(h).  The use of a neural network at the computing is recited at a  high level of generality and fails to provide an improvement to the functioning of a computer or to any other technology or technical field.  Furthermore, the steps for receiving, obtaining, and causing…to be displayed steps encompass insignificant extra-solution data gathering and output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d). Lastly, the additional elements fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in claims 1, 10, and 19 include: a computing device, a client device coupled to the computing device over a network, a user interface, a processor, a memory device coupled to the processor having a program stored thereon, and a computer readable storage medium, and a neural network.  These elements have been considered individually and in combination, but fail to add significantly more to the claims.  The computing device, client device coupled to the computing device over a network, user interface, processor, memory device coupled to the processor having a program stored thereon, and computer readable storage medium amount to using generic computing elements and/or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification discloses a litany of generic computing devices that may be used to implement the invention (Spec. at par. [0059], noting that “The client device 100 may take the form of a mobile computing device or any other portable device, such as, a mobile telephone, laptop, tablet, computing pad, notebook, gaming device, portable media player, etc. The client device 100 may also include less portable devices such as desktop personal computers, kiosks, tabletop devices, industrial control devices, etc.”).  Therefore, the additional elements directed to generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
 In addition, the use of a neural network at the computing device falls under the realm of well-understood, routine, and conventional activity in the art.  See, e.g., Negishi, US Patent No. 5,444,819 (col. 13, lines 10-13), noting “predicting and analyzing system, using neural networks, according to the conventional art.”  See also, Dailey et al., US Patent No. 6,917,952 (col. 10, lines 10-12), noting “The preferred embodiment uses neural networks, and conventional methods of training them as are known in the art.”  See also, Hao et al., US 2014/0086495 (par. 73), noting “Methods for defining and training artificial neural network models are well-known to those skilled in the art, and any such method can be used in accordance with the present invention.”
Lastly, the receiving, obtaining, and causing…to display steps fall under insignificant extra-solution data gathering/output activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-9, 11-18, and 20 recite the same abstract idea as recited in the independent claims with further steps/details for managing commercial interactions (e.g., marketing or sales activities) or managing personal behavior or relationships or interactions (e.g., between consumer and restaurants) and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), thus falling under the same “Certain Methods of Organizing Human Activity” and “Mental Processes” abstract groupings as the independent claims.  For example, dependent claims 2/11 recite “wherein the consumable food item is an entrée offered at a restaurant,” which falls under commercial interaction activity (marketing or sales activities or behaviors) or managing personal behavior or relationships or interactions (e.g., between consumer and restaurants) because narrowing the consumable item to be an entrée at a restaurant pursuant to ranking and presenting restaurants to the user clearly falls under the realm of marketing activity (e.g., list of restaurants for a customer to patronize and purchase/consume a  particular entrée similar to one received via an image form the user).  Furthermore, even if the cropping, de-skewing, and resizing of claims 3/12 and the convolutional neural network of claims 4/13 are evaluated as additional elements, these features are recited at a high level of generality and are insufficient to integrate the claim into a practical application, and furthermore Official Notice is taken that these activities/elements are well-understood, routine, and conventional in the art, and thus insufficient to add significantly more to the claims.  Lastly, in claims 5, 8, 14, 17, and 20, the limitation of wherein the neural network is trained to recognize ingredients is recited at a high level of generality and lacks any steps for actually training the neural network for the purpose of recognizing ingredients and has not been shown to yield an improvement to the computer or any technology, and is not indictive of a practical application.  Under Step 2B, as noted above, the use of a trained neural network at a computing device falls under the realm of well-understood, routine, and conventional activity in the art.  See, e.g., Negishi, US Patent No. 5,444,819 (col. 13, lines 10-13), noting “predicting and analyzing system, using neural networks, according to the conventional art.”  See also, Dailey et al., US Patent No. 6,917,952 (col. 10, lines 10-12), noting “The preferred embodiment uses neural networks, and conventional methods of training them as are known in the art.”  See also, Hao et al., US 2014/0086495 (par. 73), noting that “Methods for defining and training artificial neural network models are well-known to those skilled in the art, and any such method can be used in accordance with the present invention.”  Accordingly, the dependent claims do not integrate the abstract idea into a practical application or add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, and 13-20 are rejected under 35 U.S.C. §103 as unpatentable over Chan et al. (US 2018/0308143, hereinafter “Chan”) in view of Kulasooriya (US 2020/0175564).

Claims 1/10/19:  As per claim 1, Chan teaches a method of ranking restaurants at a computing device (paragraph 12: systems, methods, and machine readable media for implementing a service) comprising:
receiving, at the computing device, an image from a client device coupled to the computing device over a network, the image including a consumable food item (paragraphs 14, 25, 30, 35, 41, and Figs. 3-5:  User/client devices 902a and 902b may include mobile devices such as a tablet or smart phone. User/client device 902c may include a laptop or desktop computer; user/client devices may provide data to computing device 906 via network 904; photo 432 taken using the user's mobile device is used to create a smaller image (e.g., a thumbnail), and that image is provided to a server for analysis; user may submit a photo of a dish (e.g., a SNACKSHOT™) [i.e., a consumable food item] to be used as part of the service; In step 706, images are received at an image recognition service. (E.g., images are provided to the image recognition service.) In certain embodiments, the images are received at the image recognition service from a server. In certain embodiments, the images are received at the image recognition service from a mobile device; server receives the photo and generates the classification information, which may include the type of cuisine that characterizes the dish object (e.g., Chinese, vegetarian, spicy), as well as one or more of the ingredients that make up the dish);
determining a location of the client device (paragraphs 18, 22, 33, 37, 38, and Fig. 1D: user interface 140 for editing the present user's own user profile 130, including …a location; In certain embodiments, dishes may be associated with a restaurant based on the current geographical location of the user (e.g., obtained from a mobile device current location, using GPS or triangulation based on a database of devices providing wireless services));
identifying a plurality of restaurants within a predetermined distance of the client device (paragraphs 33 and 38:  e.g., searches may be responsive to the user's current geographical location [i.e., location of mobile device, which is a client device], and may prioritize search results associated with restaurants that are geographically close to the user's location (for example, within 5 miles, within 10 miles, within 20 miles, or within 50 miles of the user's location); the service may additionally filter the restaurants according to the location of the user viewing the dish object—for example, matching restaurants may be limited to only those that are geographically close to the viewing user's location (for example, within 5 miles, within 10 miles, within 20 miles, or within 50 miles of the user's location));
obtaining a plurality of consumable food item images associated with the plurality of restaurants (Abstract, paragraphs 12, 28-29, 33, 38, and Fig. 6:  e.g., Automatic identification of dishes in images may be used to populate a food and recipe database; dish object 102, that may be presented to the user as a result of selecting dish object 102p via UI 610 in FIG. 6B. In the embodiment shown in FIG. 6C, UI 330 shows an exemplary representation of a dish object 102—specifically, it provides a restaurant indication 622 that is associated with the item (here, dish object 102p). For example, user 126c may have been served the underlying dish at the restaurant (here, “Restaurant Italiano”), and UI 330 shows a photo associated with dish object 102p, which is a photo of the underlying dish; search results may emphasize a restaurant alongside the dish object thumbnail);
using [a technique] at the computing device, identifying, from the plurality of consumable food item images, one or more images with similar consumable food items, including … (paragraphs 35, 38, and Fig. 8:  e.g., submitted photo is analyzed by the service using image analysis and machine learning techniques to associate the new dish object with semantic classification information (step 804), for example, using aspects of process 700 shown in FIG. 7. The classification information may be used to create one or more attributes for the new dish object. In certain embodiments, a server receives the photo and generates the classification information, which may include the type of cuisine that characterizes the dish object (e.g., Chinese, vegetarian, spicy), as well as one or more of the ingredients that make up the dish. In certain embodiments, ingredients are estimated using a knowledgebase of foods and recipes, in which, for example, image analysis determines that a photo depicts a lasagna, and ingredients are determined or predicted based on the determining the most common ingredients used in a collection of lasagna recipes in the knowledgebase. In certain embodiments, the ingredients can be estimated from the appearance of the ingredients recognized in the photo using only image analysis; In another option for the processes shown in FIG. 8, step 810 may be followed by step 816, in which the inferred ingredient list of two dish objects (or the manually assigned ingredient lists of two recipes, or a recipe and dish object) can be compared to determine the similarity of the two ingredient lists and hence the similarity of two items (whether dish objects or recipes or a combination). Various techniques may be used to compare the similarity of two lists, including assessing the number of matching ingredient types or categories, or considering the amounts of ingredient types. In certain embodiments, two lists of ingredients are similar when the majority of the ingredients are the same);
identifying the restaurant associated with each of the identified images and the name of the consumable food item in each of the identified images at each respective restaurant (paragraphs 12, 30, 33, and 38:  e.g., automatic identification of dishes in images may be used to populate a food and recipe database, suggest restaurants serving similar food, estimate nutritional content in a user's diet, populate a shopping list, and provide other food-related services;  food recognition service may determine a hierarchical classification or assemble a collection of tags for the identified food item, including, for example, name of the food; Next, in step 818, the service may identify restaurants that serve dishes that are similar to the dish being viewed by any user [wherein the suggested/identified restaurants are associated with the identified images because they serve the dishes shown in the images]);
ranking the restaurants (paragraph 38 and claim 19: The service may additionally filter restaurants according to other factors, such as restaurant ratings (e.g., only show restaurants that are highly rated or serve highly rated dishes, as recorded by other users of the service or third party services, or prioritize a listing of restaurants so that restaurants with higher ratings appear at the beginning of the list); wherein the indication of the one or more restaurants presents the one or more restaurants ordered in accordance with ratings for the respective restaurants); and
causing a list of ranked restaurants to be displayed at a user interface of the client device and the name of the consumable food items at the list of ranked restaurants (paragraph 28, 38, claim 19, and Fig. 6:  UI 330 for viewing and interacting with a dish object 102, that may be presented to the user as a result of selecting dish object 102p via UI 610 in FIG. 6B. In the embodiment shown in FIG. 6C, UI 330 shows an exemplary representation of a dish object 102—specifically, it provides a restaurant indication 622 that is associated with the item (here, dish object 102p); restaurant indication 622 provides a listing of multiple restaurants; The service may additionally filter restaurants…or prioritize a listing of restaurants so that restaurants with higher ratings appear at the beginning of the list); wherein the indication of the one or more restaurants presents the one or more restaurants ordered in accordance with ratings for the respective restaurants; wherein Fig. 6B displays names of consumable food items at one of the listed restaurants).

Chan does not explicitly teach:
using a neural network at the computing device…, calculating a similarity score for each identified image; and
ranking…based on the similarity score.

Kulasooriya teaches:
using a neural network at the computing device…, calculating a similarity score for each identified image (paragraphs 36, 49-51, 56, 62, 65, 68, 79, Figs. 1 and 6, and claims 5, 8, and 18:  e.g., rank score between the first discrete food product and other discrete food products based on similarity between respective values of attributes; the meat may still be identified via the trained food model via food image segmentation and/or  convolutional analysis across a number of layers; trained food product model is based on a: convolutional neural network architecture; Scores are computed based on the sharing of similar or matching values across the attributes associated with the given food product; In step 106, a record for the given food product is populated with the metadata of the generic attributes. The record may be stored in a indexed database. In step 108, a computer vision process is applied to images of the given food product. The computer vision process uses a trained machine learned model to inspect the food product. In step 110, the result of the computer vision process is used to identify visual attributes of the given food product;  After the product and its objective attributes have been stored in the indexed database a computer vision process is applied to the images of the given food product); and
ranking…based on the similarity score (paragraphs 20, 68 and claims, 5, 9, and 15: e.g. rank score between the first discrete food product and other discrete food products based on similarity between respective values of attributes; Scores are computed based on the sharing of similar or matching values across the attributes associated with the given food product; attributes can be generic or visual. A generic attribute is an attribute that is described by a text string. A visual attribute is an attribute that is described with a picture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chan with Kulasooriya because the references are analogous since they are each directed to features for using computer-based techniques for analyzing images to identify food items, which is within Applicant’s field of endeavor of analyzing images to identify consumable items, and because modifying Chan to incorporate Kulasooriya’s neural network based recognition technique and similarity score calculation and ranking, as claimed, would serve Chan’s motivation to automatically identify dishes in photos (Chan at paragraph 3), suggestion of using a neural network for analyzing/identifying foods in images (Chan at paragraph 25: “analysis involves categorizing whether the smaller image contains food, and what kind of food is present, using a machine learning algorithm such as a neural network”), and to enhance the confidence in identifying food products (Kulasooriya at paragraph 62); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (i.e., using a neural network and similarity scores to rank similarity of images of consumable food items).

Claims 10 and 19 are directed to a system with a processor and memory device (claim 10) and computer readable storage medium storing one or more programs (claim 19) for performing substantially similar limitations as those set forth in claim 1 and addressed above.  Accordingly, Chan, in view of Kulasooriya, teaches a system and computer readable storage medium for performing the limitations discussed above (Chan at paragraphs 2, 12, 44-53, and Figs. 2 and 9-11:  e.g., systems, methods, and machine readable media for implementing a service; The processes referred to herein may be implemented by processor 1104 executing appropriate sequences of computer-readable instructions; See also, Kulasooriya at paragraphs 98-100 and Fig. 6), and claims 10/19 are therefore rejected using the same references and for substantially the same reasons as set forth above.

Claims 2/11:  Chan further teaches wherein the consumable food item is an entrée offered at a restaurant (paragraphs 23-24, 28, 35-36, and Figs. 3-6: e.g., photo upload control 412 for uploading a completed dish object [i.e., an entrée]; user 126c may have been served the underlying dish at the restaurant (here, “Restaurant Italiano”), and UI 330 shows a photo associated with dish object; user initiates creation of a dish object 102 by taking a photo of food using a mobile device, and uploads or otherwise submits that photo to the service, e.g., using user interfaces similar to the recipe-creation UIs of FIG. 4 (step 802). The photo and/or a copy of the photo may be associated with a new dish object as an attribute).  

Claims 4/13:  Chan does not teach the limitation of claims 4/13.
However, Kulasooriya further teaches passing the image through one or more convolutional neural networks (paragraphs 62, 79, and claims 8 and 18:  e.g., meat may still be identified via the trained food model via food image segmentation and/or convolutional analysis across a number of layers; wherein the trained food product model is based on a: convolutional neural network architecture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Chan/Kulasooriya, Kulasooriya’s feature for passing an image through a convolutional neural network (CNN) as claimed, because CNN’s are appreciated in the art for yielding higher accuracy than non-CNNs for image recognition tasks, which would improve the accuracy of Chan’s image based food recognition techniques; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5/14:  Chan further teaches recognize ingredients, wherein identifying, from the plurality of consumable food item images, one or more images with similar consumable food items includes identifying one or more images with similar ingredients of the consumable item in the image (paragraphs 35, 37, and 38: In certain embodiments, the ingredients can be estimated from the appearance of the ingredients recognized in the photo using only image analysis; n another option for the processes shown in FIG. 8, step 810 may be followed by step 816, in which the inferred ingredient list of two dish objects (or the manually assigned ingredient lists of two recipes, or a recipe and dish object) can be compared to determine the similarity of the two ingredient lists and hence the similarity of two items (whether dish objects or recipes or a combination). Various techniques may be used to compare the similarity of two lists, including assessing the number of matching ingredient types or categories, or considering the amounts of ingredient types. In certain embodiments, two lists of ingredients are similar when the majority of the ingredients are the same), and wherein the consumable food item includes one or more identifiable ingredients, the one or more ingredients that are identified are the one or more identifiable ingredients (paragraphs 30, 35, and 37: ingredients can be estimated from the appearance of the ingredients recognized in the photo using only image analysis; In certain embodiments, the image recognition service determines if the image contains a food-related item. If the image contains a food-related item, the service determines what type of food related item is contained in the image. In certain embodiments, the food recognition service may determine a hierarchical classification or assemble a collection of tags for the identified food item, including, for example, name of the food, ingredients in the food), but does not teach wherein the neural network at the computing device is trained to recognize.
However, Kulasooriya teaches wherein the neural network at the computing device is trained to recognize (paragraphs 16 and 36: e.g., The initial indexed database is used to train a model to identify food products, food product packaging, and other data associated with food products [Examiner’s Note: ingredients are food products]; The computer vision process uses a trained machine learned model to inspect the food product. In step 110, the result of the computer vision process is used to identify visual attributes of the given food product. Visual attributes are those that may be determined by a skilled visual inspection of the food product. Food service providers know what qualities they like in food products and initially will select those attributes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chan/Kulasooriya by using Kulasooriya’s teachings for using a neural network for recognizing, e.g., recognizing food products/ingredients, as claimed, in order to use a neural network for analyzing/identifying foods in images (Chan at paragraph 25: “analysis involves categorizing whether the smaller image contains food, and what kind of food is present, using a machine learning algorithm such as a neural network”), and to enhance the confidence in identifying food products (Kulasooriya at paragraph 62); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6/15:  Chan further teaches wherein the restaurants are ranked at least in part on the location of the client device and a distance from the location of the client device to the restaurant (paragraphs 33 and 38:  search results may emphasize a restaurant alongside the dish object thumbnail. In certain embodiments, searches may be responsive to the user's current geographical location, and may prioritize search results associated with restaurants that are geographically close to the user's location (for example, within 5 miles, within 10 miles, within 20 miles, or within 50 miles of the user's location); The service may additionally filter the restaurants according to the location of the user viewing the dish object—for example, matching restaurants may be limited to only those that are geographically close to the viewing user's location (for example, within 5 miles, within 10 miles, within 20 miles, or within 50 miles of the user's location; See also, paragraph 33:  dishes may be associated with a restaurant based on the current geographical location of the user (e.g., obtained from a mobile device current location, using GPS or triangulation based on a database of devices providing wireless services); search results may emphasize a restaurant alongside the dish object thumbnail. In certain embodiments, searches may be responsive to the user's current geographical location, and may prioritize search results associated with restaurants that are geographically close to the user's location (for example, within 5 miles, within 10 miles, within 20 miles, or within 50 miles of the user's location)).  

Claims 7/16:  Chan further teaches wherein the restaurants are ranked at least in part on each restaurant's hours of service, take-out options, number of reviews, and/or score of review (paragraph 38 and claim 19: The service may additionally filter restaurants according to other factors, such as restaurant ratings (e.g., only show restaurants that are highly rated or serve highly rated dishes, as recorded by other users of the service or third party services, or prioritize a listing of restaurants so that restaurants with higher ratings appear at the beginning of the list), and may additionally filter restaurants by price category (e.g., fine versus casual dining), or preferences as recorded in the viewing user's user profile 130 (e.g., prioritizing restaurants serving cuisines that a user prefers or tends to like as indicated by interactions with other dish objects and recipes, and for example filtering out restaurants serving cuisines for which the viewing user indicates a dislike based on responses to questions or comments on dish objects or recipes, or a lack of “likes”); wherein the indication of the one or more restaurants presents the one or more restaurants ordered in accordance with ratings for the respective restaurants).  

Claims 8/17:  Chan further teaches recognize ingredients, wherein identifying, from the plurality of consumable food item images, one or more images with similar consumable food items includes identifying one or more images with similar ingredients of the consumable item in the image (paragraphs 35, 37, and 38: In certain embodiments, the ingredients can be estimated from the appearance of the ingredients recognized in the photo using only image analysis; n another option for the processes shown in FIG. 8, step 810 may be followed by step 816, in which the inferred ingredient list of two dish objects (or the manually assigned ingredient lists of two recipes, or a recipe and dish object) can be compared to determine the similarity of the two ingredient lists and hence the similarity of two items (whether dish objects or recipes or a combination). Various techniques may be used to compare the similarity of two lists, including assessing the number of matching ingredient types or categories, or considering the amounts of ingredient types. In certain embodiments, two lists of ingredients are similar when the majority of the ingredients are the same), and  wherein the restaurants are ranked based at least in part on an analysis of a number of matches of the one or more ingredients of the consumable food item in the image to one or more ingredients of the one or more similar images (paragraph 38 and claim 19:  various techniques may be used to compare the similarity of two lists, including assessing the number of matching ingredient types or categories, or considering the amounts of ingredient types. In certain embodiments, two lists of ingredients are similar when the majority of the ingredients are the same. In certain embodiments, the assessment of the similarity of the ingredients or the items is affected by the matches regarding the title of the item or classification information associated with the item other than inferred ingredients, such as type of cuisine. In certain embodiments, two items are similar when the majority of the words in the title are the same and the majority of the words in the ingredients are the same. Next, in step 818, the service may identify restaurants that serve dishes that are similar to the dish being viewed by any use.  Examiner’s Note: Although Chan does not expressly indicate that the restaurant ranking is based on the results from the analysis of a number of matches of the ingredients between the images, it would have been obvious to modify Chan’s ranking of restaurants to be performed based on the number of matches of ingredients because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, in Chan’s restaurant ranking scheme, the substitution of Chan’s analysis of the number of matching ingredients in place of Chan’s ratings based ranking of restaurants involves the simple substitution of one known element for another known element, which yields a predictable result of providing a list of restaurants ranked by the number of matches of ingredients of a consumable item in the image ingredients of the one or more similar images), but does not teach wherein the neural network at the computing device is trained to recognize.
However, Kulasooriya teaches wherein the neural network at the computing device is trained to recognize (paragraphs 16 and 36: e.g., The initial indexed database is used to train a model to identify food products, food product packaging, and other data associated with food products [Examiner’s Note: ingredients are food products]; The computer vision process uses a trained machine learned model to inspect the food product. In step 110, the result of the computer vision process is used to identify visual attributes of the given food product. Visual attributes are those that may be determined by a skilled visual inspection of the food product. Food service providers know what qualities they like in food products and initially will select those attributes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chan/Kulasooriya by using Kulasooriya’s teachings for using a neural network for recognizing, e.g., recognizing food products/ingredients, as claimed, in order to use a neural network for analyzing/identifying foods in images (Chan at paragraph 25: “analysis involves categorizing whether the smaller image contains food, and what kind of food is present, using a machine learning algorithm such as a neural network”), and to enhance the confidence in identifying food products (Kulasooriya at paragraph 62); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9/18:  Chan further teaches wherein providing a list of restaurants further comprises ranking the one or more restaurants in descending order… and including a name of the consumable food item with the list of restaurants (paragraphs 29, 38, Figs. 6B-D, and claim 19: The service may additionally filter restaurants according to other factors, such as restaurant ratings (e.g., only show restaurants that are highly rated or serve highly rated dishes, as recorded by other users of the service or third party services, or prioritize a listing of restaurants so that restaurants with higher ratings appear at the beginning of the list); wherein the indication of the one or more restaurants presents the one or more restaurants ordered in accordance with ratings for the respective restaurants; wherein Figs. 6A-D display the names of consumable items associated with the restaurant), but does not teach ranking…based on the similarity score.
However, Kulasooriya further teaches ranking…based on the similarity score (paragraphs 20, 68 and claims, 5, 9, and 15:  e.g. rank score between the first discrete food product and other discrete food products based on similarity between respective values of attributes;  Scores are computed based on the sharing of similar or matching values across the attributes associated with the given food product; attributes can be generic or visual. A generic attribute is an attribute that is described by a text string. A visual attribute is an attribute that is described with a picture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chan/Kulasooriya such that the restaurant ranking is performed on the basis of the similarity score, as claimed, would serve Chan’s motivation to automatically identify dishes in photos (Chan at paragraph 3) and providing users with restaurant recommendations suited to their individual preferences (Chat at paragraph 38); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20:  Chan further teaches recognize ingredients, wherein identifying, from the plurality of consumable food item images, one or more images with similar consumable food items includes identifying one or more images with similar ingredients of the consumable item in the image (paragraphs 35, 37, and 38: In certain embodiments, the ingredients can be estimated from the appearance of the ingredients recognized in the photo using only image analysis; n another option for the processes shown in FIG. 8, step 810 may be followed by step 816, in which the inferred ingredient list of two dish objects (or the manually assigned ingredient lists of two recipes, or a recipe and dish object) can be compared to determine the similarity of the two ingredient lists and hence the similarity of two items (whether dish objects or recipes or a combination). Various techniques may be used to compare the similarity of two lists, including assessing the number of matching ingredient types or categories, or considering the amounts of ingredient types. In certain embodiments, two lists of ingredients are similar when the majority of the ingredients are the same), wherein the restaurants are ranked based at least in part on an analysis of a number of matches of the one or more identified ingredients of the consumable food item in the image to one or more ingredients of the one or more similar images (paragraph 38 and claim 19:  various techniques may be used to compare the similarity of two lists, including assessing the number of matching ingredient types or categories, or considering the amounts of ingredient types. In certain embodiments, two lists of ingredients are similar when the majority of the ingredients are the same. In certain embodiments, the assessment of the similarity of the ingredients or the items is affected by the matches regarding the title of the item or classification information associated with the item other than inferred ingredients, such as type of cuisine. In certain embodiments, two items are similar when the majority of the words in the title are the same and the majority of the words in the ingredients are the same. Next, in step 818, the service may identify restaurants that serve dishes that are similar to the dish being viewed by any use.  Examiner’s Note: Although Chan does not expressly indicate that the restaurant ranking is based on the results from the analysis of a number of matches of the ingredients between the images, it would have been obvious to modify Chan’s ranking of restaurants to be performed based on the number of matches of ingredients because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, in Chan’s restaurant ranking scheme, the substitution of Chan’s analysis of the number of matching ingredients in place of Chan’s ratings based ranking of restaurants involves the simple substitution of one known element for another known element, which yields a predictable result of providing a list of restaurants ranked by the number of matches of ingredients of a consumable item in the image ingredients of the one or more similar images), but does not teach wherein the neural network device is trained to recognize.
However, Kulasooriya teaches wherein the neural network device at the computing device is trained to recognize (paragraphs 16 and 36: e.g., The initial indexed database is used to train a model to identify food products, food product packaging, and other data associated with food products [Examiner’s Note: ingredients are food products]; The computer vision process uses a trained machine learned model to inspect the food product. In step 110, the result of the computer vision process is used to identify visual attributes of the given food product. Visual attributes are those that may be determined by a skilled visual inspection of the food product. Food service providers know what qualities they like in food products and initially will select those attributes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Chan/Kulasooriya by using Kulasooriya’s teachings for using a neural network for recognizing, e.g., recognizing food products/ingredients, as claimed, in order to use a neural network for analyzing/identifying foods in images (Chan at paragraph 25: “analysis involves categorizing whether the smaller image contains food, and what kind of food is present, using a machine learning algorithm such as a neural network”), and to enhance the confidence in identifying food products (Kulasooriya at paragraph 62); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3 and 12 are rejected under 35 U.S.C. §103 as unpatentable over Chan et al. (US 2018/0308143, hereinafter “Chan”) in view of Kulasooriya (US 2020/0175564), as applied to claims 1 and 10 above, and further in view of Cheswick (US 2010/0150407).

Claims 3/12: Chan and Kulasooriya do not teach the limitation of claims 3/12.
Cheswick teaches performing image pre-processing including cropping, de-skewing, and resizing (paragraph 30 and Fig. 3:  The smartphone 304 sends the picture 306 to a server 308 for processing. The server 308 can be external to the smartphone or the server can be integrated as part of the smartphone. The server 308 an pass the received picture 306 to a fixing unit 310 to optimize the picture for matching to other faces. Some possible operations for a picture fixer 310 include rotate, deskew, remove borders, remove noise, despeckle, sharpen, resize, crop).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chan/Kulasooriya with Cheswick because Cheswick’s disclosure directed to image analysis and matching is reasonably pertinent to the problem with which applicant is concerned (analyzing images to identify consumable items based on similarity or images), and because further incorporating Cheswick’s cropping, de-skewing, and resizing, as claimed, would optimize the image for matching to other images (Cheswick at paragraph 30), and would also serve the motivation to match images with speed accuracy (Cheswick at paragraph 29); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wong et al. (US 2014/0104385):  discloses features for determining information associated with a food product based on comparing 3-D images of food products with pre-stored images of food products to identify ingredients (at least paragraphs 16-18, 25, 27, 51-52, 56, and 74).
 Divakaran et al. (US 2016/0063692):  discloses automated food recognition and nutritional estimation with a personal mobile electronic device.
Where and what to eat: Simultaneous restaurant and dish recognition from food image. Wang, Huayang; Min, Weiqing; Li, Xiangyang; Jiang, Shuqiang. Springer Verlag, Jan 1, 2016: discloses  computer implemented techniques for recognizing food/dishes and restaurants based on captured images, including employing neural networks, including convolutional neural networks.
Food Detection System Design by Deep Convolutional Neural Networks. Sun, Jianing. ProQuest Dissertations and Theses ProQuest Dissertations Publishing. Published 03/26/2019:  discloses the application of computer-vision techniques and convolutional neural networks for food detection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
10/20/2022